DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 03/03/2022 has been entered. Claims 1-15 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 12-15 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 20170153780), in view of Okuzono (US 20150278651) and Kuwamura (US 20110058189) and Sato (US 11178306)

Regarding claim 7, Asai teaches a communication processing system (fig. 1) comprising: 
at least one printing apparatus (MFP-a and MFP-b in fig. 1) comprising: 
a conveyor configured to convey a printing medium mounted thereto (embodied with MFP);
 a printing part configured to perform printing on the printing medium (MFP); 
a communication part configured to perform wireless communication with an operation terminal (100 in fig. 1); and a first controller (embodied in MFP); and 
the operation terminal (50 in fig. 1) comprising: 
an operation unit (fig. 2b); a display configured to display information (fig. 1 and fig. 9); 
a communication unit configured to perform the wireless communication with the communication part which is Bluetooth wireless communication (p0026: wireless LAN) ; and a second controller (fig. 2b), 
wherein the first controller of the at least one printing apparatus is configured to: 
acquire medium information of the printing medium mounted to the at least one printing apparatus (label print in fig. 3b); and broadcast, via the communication part, the 
wherein the second controller of the operation terminal is configured to: receive, via the communication unit, a received result including the identification information of each of the at least one printing apparatus and the medium information of each printing medium mounted  (fig. 3b: label printing) to a corresponding printing apparatus of the at least one printing apparatus which are broadcasted from the at least one printing apparatus (p0096: portable terminal 50 receives the device information from the MFPs 10A and 10B and ); 
display, on the display, a display result including the received identification information of each of the at least one printing apparatus (s35 in fig. 5) and the received medium information of each printing medium mounted to the corresponding printing apparatus of the at least one printing apparatus (fig. 11b: MFP-A print and label MFP-b label; 
receive, via the operation unit, a decision operation of selecting one of the at least one printing apparatus (s35 in fig. 5 and fig. 11a) or the printing medium mounted to one of the at least one printing apparatus as a selection target, in correspondence to the display result displayed on the display (fig. 5 and fig. 11a); and
Asai does not teach that printing apparatus broadcasting information to other devices and a notification part configured to issue a predetermined notification.
Okuzono teaches printing apparatus broadcasting information to other devices (p053: MFP 100 broadcasts an instruction of the notification..) and a notification part configured to issue a predetermined notification (p0053).

Asai in view of Okuzono still does not teach operation terminal transmit, by wireless communication via the communication unit, an execution instruction for executing a predetermined notification operation to the one of the at least one printing apparatus corresponding to the selection target for which the decision operation is received, and wherein the first controller of the one of the at least one printing apparatus is configured to cause the notification part to execute the predetermined notification operation based on the transmitted execution instruction. 
Kuwamura teaches operation terminal transmit, by wireless communication via the communication unit, an execution instruction for executing a predetermined notification operation to the one of the at least one printing apparatus corresponding to the selection target for which the decision operation is received, and wherein the first controller of the one of the at least one printing apparatus is configured to cause the notification part to execute the predetermined notification operation based on the transmitted execution instruction (p0030: in the case of the sound output attribute 314, the sound output setting of the external apparatus is incorporated as the attribute into the instruction data transmitted to the image forming apparatus 100 by the external apparatus such as the PC 200, and the job managing unit 110 of the image forming apparatus 100 may set the attribute as the sound output attribute 314 of the job). 

Asai in view of Okuzono and Kuwamura does not teach communication part which is Bluetooth wireless communication and Advertise, via the communication part, the acquired medium information and identification information of the at least one printing apparatus, the advertising being performed at predetermined interval.
Sato teaches communication part which is Bluetooth wireless communication (107 bluetooth controller in fig. 1) and Advertise, via the communication part, the acquired medium information (605: detailed information from printing.. in fig. 6 and Asai: fig. 3: label printing: medium type for print label) and identification information of the at least one printing apparatus (fig. 3b: device name), the advertising being performed at predetermined interval (p0012: Bluetooth low energy communication includes periodically broadcasting a Bluetooth low energy advertising packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asai and Okuzono  which is Bluetooth wireless communication and Advertise, via the communication part, the acquired medium information and identification information of the at least one printing apparatus, the advertising being performed at predetermined interval, in order to communicating with external device where an IP address is not available in a printing apparatus suggested by Sato (abstract).

Claim 14. (New) Asai in view of Okuzono, Kuwamura and Sato teaches the communication processing system according to claim 7, wherein the advertising of the acquired medium information and identification information of the at least one printing apparatus is performed by Bluetooth Low Energy advertising in the Bluetooth wireless communication (Sato: fig. 1 and 605 in fig. 6 and 501 in fig. 5).
The rational applied to the rejection of claim 7 has been incorporated herein.

Claim 13 has been analyzed and rejected with regard to claim 7 and in accordance with Kuwamura’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claim 12, limitations of claim 12 are substantially similar to limitations of claim 7, therefore it is rejected for the same reason as claim 7.

Claim 15. (New) Asai in view of Okuzono, Kuwamura and Sato teaches the printing apparatus according to claim 12, wherein the advertising of the acquired medium information and identification information of the printing apparatus is performed by Bluetooth Low Energy advertising in the Bluetooth wireless communication(Sato: fig. 1 and 605 in fig. 6 and 501 in fig. 5).
The rational applied to the rejection of claim 12 has been incorporated herein.


Claims 1 has been analyzed and rejected with regard to claim 7 and in accordance with Kuwamura’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033). 


Regarding claim 8, Asai teaches the communication processing system according to claim 7, wherein the second controller of the operation terminal is further configured to: set a desired matching condition relating to the medium information (fig. 3d: print, and label print), and wherein the displaying of the display result includes displaying (p0098: any one of the first support operation ID and the second support operation ID is included in the device information received in step S31..) , on the display, the received identification information of each of the at least one printing apparatus and the corresponding received medium information in a display manner corresponding to the set matching condition (p0099: any one of the first support 

Claims 2 has been analyzed and rejected with regard to claim 7 and in accordance with Kuwamura’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Okuzono, Sato and Kuwamura as applied to claim 8 above, and further in view of Saitoh et al. (US 20110235114).
Regarding claim 9, Asai in view of Okuzono, Sato and Kuwamura does not teaches the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: receive, via the operation unit, an operation relating to printing on the printing medium; and generate print data corresponding to the received operation, wherein the setting of the desired matching condition includes automatically setting a condition that a remaining amount of the printing medium as the medium information is equal to or larger than a required remaining amount required to print the print data as the matching condition, and wherein the displaying of the display result includes displaying, on the display, the received identification information of each of the at least one printing apparatus and the corresponding received medium information in a display manner corresponding to 
Saitoh teaches the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: receive, via the operation unit, an operation relating to printing on the printing medium; and generate print data corresponding to the received operation (act 407 in fig. 11), wherein the setting of the desired matching condition includes automatically setting a condition that a remaining amount of the printing medium as the medium information is equal to or larger than a required remaining amount required to print the print data as the matching condition (p0151: identifying the other image forming apparatuses capable of executing printing with the setting content of the selected print job by sending a request to the print … remaining amount of a toner or a sheet and searches for alternative image forming apparatuses capable of executing the print job selected in the image forming apparatus), and wherein the displaying of the display result includes displaying, on the display, the received identification information of each of the at least one printing apparatus and the corresponding received medium information in a display manner corresponding to whether the remaining amount of the printing medium is equal to or larger than the required remaining amount (Asai: s35 in fig. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asai, Sato Okuzono and Kuwamura, and to include wherein the second controller of the operation terminal is further configured to: receive, via the operation unit, an operation relating to printing on the printing medium; and generate print data corresponding to the received 

Claims 3 has been analyzed and rejected with regard to claim 9 and in accordance with Kuwamura’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 4 has been analyzed and rejected with regard to claim 9 and in accordance with Kuwamura’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Okuzono, Sato and Kuwamura as applied to claim 8 above, and further in view of Seki et al. (20190286038) and Fukuda (US 20170068494).
Regarding claim 10, Asai in view of Okuzono, Sato and Kuwamura does not teach the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: acquire printing history information of each of the at least one printing apparatus from the at least one printing apparatus, in a case where information satisfying the set matching condition is not included in the received result, and wherein, in a case where information satisfying the set matching condition is included in the received printing history information, the displaying of the display result includes displaying, on the display, the identification information of the printing apparatus and the corresponding medium information which correspond to the received printing history information satisfying the set matching condition.
Seki teach the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: acquire printing history information of each of the at least one printing apparatus from the at least one printing apparatus, in a case where information satisfying the set matching condition is not included in the received result, and wherein, in a case where information satisfying the set matching condition is included in the received printing history information, the displaying of the display result includes displaying, on the display, the identification information of the printing apparatus and the corresponding medium information which correspond to the received printing history information satisfying the set matching condition (claim 1: display unit that displays the available remaining amount, the use history is a number of sheets to be printed per print job)
 correspond to the received printing history information satisfying the set matching condition (fig. 17 and p0119 and p0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asai,Sato Okuzono and Kuwamura, and to include wherein the second controller of the operation terminal is further configured to: acquire printing history information of each of the at least one printing apparatus from the at least one printing apparatus, in a case where information satisfying the set matching condition is not included in the received result, and wherein, in a case where information satisfying the set matching condition is included in the received printing history information, the displaying of the display result includes displaying, on the display, the identification information of the printing apparatus and the corresponding medium information which correspond to the received printing history information satisfying the set matching condition, in order to select of an appropriate paper type suggested by Fukuda (p0011) and manage consumable suggested by Fukuda (p0006).

Claim 5 has been analyzed and rejected with regard to claim 10 and in accordance with Kuwamura’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Okuzono, Sato and Kuwamura as applied to claim 7 above, and further in view of Ichikawa (US 20150156370).

Regarding claim 11, Asai in view of Okuzono, Sato and Kuwamura does not teach the communication processing system according to claim 7, wherein the second controller of the operation terminal is further configured to: receive distance information which represents a distance to each of the at least one printing apparatus, based on a result of the broadcasting from the at least one printing apparatus, and wherein the displaying of the display result includes displaying, on the display, information corresponding to the received distance information together with the received identification information of each of the at least one printing apparatus and the corresponding received medium information.
Ichikawa the communication processing system according to claim 7, wherein the second controller of the operation terminal is further configured to: receive distance information which represents a distance to each of the at least one printing apparatus, based on a result of the broadcasting from the at least one printing apparatus, and wherein the displaying of the display result includes displaying, on the display, information corresponding to the received distance information together with the received identification information of each of the at least one printing apparatus and the corresponding received medium information (p0009: In such cases, if the user sets "color" and "stapler" as the search conditions, only the MFP 2 distant from the user is displayed ).


Claim 6 has been analyzed and rejected with regard to claim 11 and in accordance with Kuwamura’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033)

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677